Citation Nr: 1600162	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-28 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of
entitlement to service connection for a heart disability.

2. Entitlement to service connection for a heart disability, to include ischemic heart
disease. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's attorney submitted a November 2015 motion for a 90-day extension of time.  The Board acknowledges this request; however, in light of the favorable outcome of this decision which reopens the claim, and because the representative will have sufficient opportunity to introduce new evidence and argument once this claim is returned to the RO on remand, this request is denied. 

The issues of entitlement to service connection for tinnitus and whether new and material evidence has been received to reopen claims of depression, sleep apnea, and bilateral hearing loss have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a heart disability, to include ischemic heart disease, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An April 1996 RO decision denied the appellant's claim of entitlement to
service connection for a heart disability. 

2. The evidence associated with the claims file after the final denial in April 1996
is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim. 

CONCLUSION OF LAW

New and material evidence has been received with respect to the claim of
service connection for a heart disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the Veteran's application to reopen a claim of entitlement to service connection for a heart disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Application to Reopen

In a decision of December 1995, the RO denied service connection for a heart condition.  The RO noted that service records were negative for a diagnosis of or treatment for a heart condition.  Subsequently, in an April 1996 RO decision, the Veteran's claim of entitlement to service connection for a heart disability, to include ischemic heart disease, was again denied. 

In denying entitlement to service connection, the RO found that the heart disability was not etiologically related to service and was not present within one year of separation from service. 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, statements of the Veteran, and private treatment records from multiple physicians at St. Elizabeth's Medical Center.  The Veteran did not perfect an appeal of the April 1996 RO decision; thus, it became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100. 

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In May 2010 the Veteran filed an application to reopen his claim to entitlement to service connection for a heart disability, to include ischemic heart disease, resulting from exposure to Agent Orange.  Subsequent to the prior final denial, the Veteran submitted a document from the VA showing that Agent Orange was tested over a two-day period in July 1967 at Fort Gordon, Georgia.  The Veteran's service records indicate that he was stationed at Fort Gordon in November 1968. 

As this evidence was not associated with the claims file at the time of the April 1996 denial, the evidence is new.  In addition, presuming the credibility of this evidence, the evidence indicates the Veteran may have been exposed to herbicides and, therefore, his ischemic heart disease may be due to his service.  As such, the evidence is material.  As the evidence associated with the claims file since the April 1996 RO rating decision denying service connection for a heart disability is both new and material, the request to reopen the previously denied claim of entitlement to service connection for a heart disability is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disability, to include ischemic heart disease, is reopened.


REMAND

The appellant argues that his heart disability, to include ischemic heart disease, was caused by his exposure to herbicides during active service.  Specifically, the Veteran avers that he was exposed to Agent Orange while stationed at Fort Gordon, Georgia, from November 1968 to February 1969.  VA records confirm use of Agent Orange at Fort Gordon in July 1967.  On remand, a medical opinion must be obtained regarding whether the Veteran's heart disability is related to active service, to include possible exposure to Agent Orange.  38 C.F.R. § 3.159(c)(4). 

The Veteran has been noted to have received or has reported receiving private treatment from Beth Israel Deaconess Hospital and Drs. CH and PT.  Review of the claims file does not reveal that treatment records from these providers have been obtained.  On remand, attempts must be made to obtain complete treatment records from Beth Israel Deaconess Hospital and Drs. CH and PT, after obtaining any necessary authorizations from the Veteran.  38 C.F.R. § 3.159.

In addition, the claims file reveals that the Veteran receives consistent care from VA at the VA Medical Center (VAMC) in Boston and Tampa and the Brooksfield Community Based Outpatient Clinic (CBOC).  On remand, attempts must be made to obtain complete treatment records from these VA facilities.  Id.

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with
the file all VA medical records from the VAMCs in Boston and Tampa as well as the Brooksfield CBOC pertaining to the Veteran not otherwise present in the claims file. 

2. Then, obtain and associate with the claims file all
pertinent private medical records regarding the Veteran from Beth Israel Deaconess Hospital and Drs. CH and PT.  Additionally, records from any other private treatment source(s) identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3. Thereafter, afford the Veteran an appropriate VA
medical examination regarding the nature, extent, onset and etiology of the Veteran's heart disability, to include ischemic heart disease.  The claims file should be made available to and reviewed by the examiner.  The examiner should opine as to whether it as at least likely as not (a 50 percent or greater probability) that any heart disability, including ischemic heart disease, found to be present is related to the Veteran's service.  The examiner must comment on the use of herbicides at Fort Gordon, Georgia, 16 months prior to his service at that location.  Complete rationale for all opinions must be provided. 

4. Then, readjudicate the Veteran's claim.  If any benefit 
sought on appeal is denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


